Citation Nr: 0722492	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2006, the Board received additional evidence from 
the RO that consisted of letters from the appellant and her 
sister, and medical literature.  This evidence was not 
considered by the RO.  Regulations provide that when the 
Board receives pertinent evidence not reviewed by the agency 
of original jurisdiction (AOJ) that it must remand that 
evidence to the AOJ unless that procedural right has been 
waived.  38 C.F.R. §§ 19.9, 20.1304(c) (2006).  In 
correspondence dated in April 2007, the appellant requested 
that the case be remanded for RO review of the newly 
submitted evidence.
 
Accordingly, the case is REMANDED for the following action:

The claim should be reconsidered in light 
of the additional evidence submitted.  If 
any benefit sought on appeal remains 
denied, the veteran should then be issued 
a Supplemental Statement of the Case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



